Mr. Justice Phillips delivered the opinion of the court: A codicil, when probated and proven, is a part of the will. It may, of itself, be a will. (Fry v. Morrison, 159 Ill. 244, and authorities cited.) The purpose of the testator, when ascertained, must control in the construction of wills. From this will it is apparent that at the time of its execution the testator intended that his estate, except that part devised to his wife and the income of the residue necessary to be used for the support and education of his children, should be distributed equally among his children when the youngest should become twenty-one years of age. By the codicil it was provided that the daughters, after marriage and arriving at twenty-one years of age, they being the oldest, should each receive the sum of $3000. By this codicil the sum to be paid is determined and the time of payment accelerated. It did not give the daughters each $3000 and distribute the remainder. The payment to August was a proper credit. The judgment of the Appellate Court for the Third District is affirmed. Judgment affirmed.